 



EXHIBIT 10.47
FIFTH AMENDING AGREEMENT (this “Agreement”) dated as of December 21, 2007

     
BETWEEN:
  ABITIBI-CONSOLIDATED INC.,  
 
  (“ACI”)
 
   
AND:
  ABITIBI-CONSOLIDATED COMPANY OF CANADA,
 
   
 
  (“ACCC”)
 
   
 
  (ACI and ACCC are hereinafter collectively referred to as the “Borrowers”)
 
   
AND:
  THE LENDERS PARTY TO THE CREDIT AGREEMENT REFERRED TO BELOW,
 
   
 
  (collectively, the “Lenders”)
 
   
AND:
  CANADIAN IMPERIAL BANK OF COMMERCE,
 
   
 
  (the “Agent”)

Recitals

A.   The Borrowers, the Agent, and the Lenders are parties to a credit agreement
dated as of October 3, 2005 (as amended as of September 28, 2006, November 26,
2006 and July 17, 2007 and August 14, 2007, the “Credit Agreement”) pursuant to
which the Lenders have agreed to make available to the Borrowers Facilities in
an aggregate principal amount of up to $710,000,000;   B.   The Lenders provided
to the Borrowers certain waivers to the provisions of the Credit Agreement
pursuant to the terms of the Third Amending Agreement dated as of July 16, 2007
(the “Third Amending Agreement”);   C.   In connection with the decision of the
Borrowers to fulfill the conditions precedent to the availability of Facility B,
on November 22, 2007 ACI designated Abitibi Consolidated Sales Corporation
(“ACSC”) as a Designated Subsidiary under the Credit Agreement;   D.   Pursuant
to a Borrowers’ request dated as of December 13, 2007 (the “December Request”),
the Lenders have been requested to (i) consent to an extension of the completion
date of the reorganization described in the Third Amending Agreement from
December 31, 2007 (as provided in the Third Amending Agreement) to March 31,
2008, (ii) consent to an extension of the delivery date of the Phase I
environmental review for

 



--------------------------------------------------------------------------------



 



Page 2 of 8

    the Thorold Mill from December 30, 2007 (as provided in the Third Amending
Agreement) to March 31, 2008, (iii) consider ACSC as a Designated Subsidiary
under the Credit Agreement despite the fact that in the future it may cease to
be a wholly-owned Subsidiary to ACI and, (iv) amend Section 2.2(b) of the Credit
Agreement in order to remove the requirement that Borrowings may be obtained
under Facility B only to the extent that Facility A is fully used at the time of
such Borrowing.   E.   The Majority Lenders are willing to provide the waivers
and amendments described in the December Request, provided however that, upon
termination of Facility B, the parties be placed in the same position as if
Section 2.2(b) of the Credit Agreement had not been amended and, accordingly,
that outstanding Borrowings under Facility B be converted in Borrowings under
Facility A (up to the then unused amount thereof).       NOW, THEREFORE, THE
PARTIES AGREE AS FOLLOWS:

1.   Interpretation

  1.1   Capitalized terms used herein and defined in the Credit Agreement (as
amended) have the meanings ascribed to them in the Credit Agreement unless
otherwise defined herein.     1.2   Any reference to the Credit Agreement in any
Credit Document (including any Security Document) refers to the Credit Agreement
as amended hereby.

2.   Waivers to Third Amendment

  2.1   Section 2.3(a) of the Third Amending Agreement is amended by replacing
“December 31, 2007” by “March 31, 2008”.     2.2   Section 3.3(i) of the Third
Amending Agreement is amended by replacing “December 30, 2007” by “March 31,
2008”.

3.   Waivers to Credit Agreement

  3.1   The Lenders hereby waive, with respect to ACSC, the requirement that
such Subsidiary remain a wholly-owned Subsidiary (as provided for in the
definition of Designated Subsidiary in Section 1.1 of the Credit Agreement)
until completion of Step 9 of the reorganization transactions described in
Schedule A to the December Request, it being understood that ACSC will cease to
be a Designated Subsidiary on the date such Step 9 is completed and, from such
date, its receivables and inventory will no longer be included in the Borrowing
Base.     3.2   The Lenders hereby waive the requirement provided for in
Section 2.2(b) of the Credit Agreement that Borrowings may be obtained under
Facility B only to the

 



--------------------------------------------------------------------------------



 



Page 3 of 8

      extent that Facility A is fully used at the time of such Borrowing, it
being understood that the Borrowers will use their best efforts to use Facility
A in full before obtaining Borrowings under Facility B, provided, however, that
for such purpose, any overdraft availability pursuant to Section 2.9 of the
Credit Agreement will be deemed fully utilized and the Borrowers will be
entitled to reserve a reasonable amount of availability for the issuance of
additional Letters of Credit under Facility A pursuant to Section 5.1 of the
Credit Agreement.

4.   Amendments to the Credit Agreement

  4.1   A new Section 17.5 is added to the Credit Agreement by adding die
following:         “17.5 Conversions of Borrowings under Facility B

  (a)   From the next Business Day following the occurrence of the earlier of
(i) the Facility B Maturity Date or (ii) the termination of the right of the
Borrowers to use the Facilities pursuant to Section 16.2(a), the outstanding
Borrowings under Facility B will automatically be converted into Borrowings
under Facility A up to the then unused amount of Facility A.     (b)   For the
purposes of such conversion, Prime Rate Loans, US Base Rate Loans, Acceptances,
Libor Loans and Letters of Credit under Facility B will become, in the same
order, Prime Rate Loans, US Base Rate Loans, Acceptances, Libor Loans and
Letters of Credit under Facility A.”

5.   Conditions Precedent

      This Agreement will become effective on the date (the “Effective Date”) on
which the Agent will notify the Borrowers and the Lenders that this Agreement
has been executed and that the Agent has received copies of the documents
evidencing the authority of the persons acting on behalf of die Borrowers.

6.   Confirmation

      The Borrowers represent to the Agent and the Lenders that this Agreement
will not result in any Default.

7.   Fees and Expenses

      The Borrowers agree to pay on demand all reasonable costs and expenses of
the Agent in connection with the preparation, execution, delivery and
implementation and administration of this Agreement including the reasonable
fees and expenses of counsel for the Agent.

 



--------------------------------------------------------------------------------



 



Page 4 of 8

8.   Counterparts

      This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered will be deemed to be an original and all of which taken
together will constitute but one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by telecopier will be
effective as delivery of a manually executed counterpart of this Agreement.

9.   Governing Law

      This Agreement is governed by, and construed in accordance with, the laws
of the Province of Quebec and of the laws of Canada applicable therein.

IN WITNESS WHEREOF the parties have caused this Agreement to be duly executed as
of the date and year first above written.

              Abitibi-Consolidated Inc.
 
       
 
  Per:   /s/ [UNREADABLE]
 
       
 
       
 
  Per:   /s/ [UNREADABLE]
 
       
 
            Abitbi-Consolidated Company of Canada
 
       
 
  Per:   /s/ [UNREADABLE]
 
       
 
       
 
  Per:   /s/ [UNREADABLE]
 
       

 



--------------------------------------------------------------------------------



 



Page 5 of 8

              Canadian Imperial Bank of Commerce,
as Agent
 
       
 
  Per:   /s/ David Evelyn
 
       
 
      David Evelyn
Director
 
       
 
  Per:   /s/ [UNREADABLE]
 
       
 
      UNREADABLE
Director
 
            (the names and signatures of the Lenders are on the next pages)

 



--------------------------------------------------------------------------------



 



Page 6 of 8

                      Lenders    
 
           
 
      Canadian Imperial Bank of Commerce    
 
           
Facility A: $90,440,000
           
Facility B: $35,467,000
      Per: /s/ Mark Chandler
 
   
 
             Mark Chandler    
 
             Executive Director      
Total:       $125,907,000
      Per: /s/ [UNREADABLE]
 
   
 
             [UNREADABLE]
       Executive Director    
 
           
 
      The Bank of Nova Scotia    
 
           
Facility A: $82,960,000
           
Facility B: $32,533,000
      Per: /s/ [UNREADABLE]
 
   
 
           
Total:       $115,493,000
      Per: /s/ [UNREADABLE]
 
   
 
           
 
      Citibank, N.A., Canadian Branch    
 
           
Facility A: $79,560,000
           
Facility B: $31,200,000
      Per: /s/ [UNREADABLE]
 
   
 
           
Total:       $110,760,000
      Per:    
 
           
 
      Goldman Sachs Canada Credit Partners Co.    
 
           
Facility A: $68,000,000
      Per: /s/ [UNREADABLE]
 
     
Facility B: $26,667,000
      Per: /s/ Pedro Ramirez
 
   
 
             Pedro Ramirez
       Authorized Signatory      
Total:         $94,667,000
           

 



--------------------------------------------------------------------------------



 



Page 7 of 8

                      Lenders    
 
           
 
      CREDIT SUISSE, TORONTO BRANCH    
 
           
Facility A:  $54,400,000
           
Facility B:  $21,333,000
      Per: /s/ Alain Daoust
 
   
 
              Alain Daoust
        Director    
 
           
Total:         $75,733,000
      Per: /s/ Bruce F. Wernerly
 
   
 
              Bruce F. Wernerly
        Director,
        CREDIT SUISSE TORONTO BRANCH    
 
           
 
           
 
      National Bank of Canada    
 
           
Facility A:  $51,000,000
           
Facility B:  $20,000,000
      Per:    
 
           
Total:         $71,000,000
      Per:    
 
           
 
      The Toronto-Dominion Bank    
 
           
Facility A:  $34,000,000
           
Facility B:  $13,333,000
      Per:    
 
           
Total:         $47,333,000
      Per:    
 
           
 
      ABN AMRO Bank N.V.    
 
           
Facility A:  $29,240,000
           
Facility B:  $11,467,000
      Per:    
 
           
Total:         $40,707,000
      Per:    
 
           
 
      Export Development Canada    
 
           
Facility A:  $20,400,000
           
Facility B:    $8,000,000
      Per: /s/ MATTHEW [UNREADABLE]
 
   
 
              MATTHEW [UNREADABLE]    
 
              ASSET MANAGER    
 
           
Total:         $28,400,000
      Per: /s/ Howard Clysdale
 
   
 
              Howard Clysdale    
 
              Portfolio Manager    

 



--------------------------------------------------------------------------------



 



Page 8 of 8
The undersigned, as Designated Subsidiaries under the Credit Agreement, hereby
agree with the terms of this Fifth Amending Agreement.

                  1508756 Ontario Inc.    
 
           
 
  Per:   /s/ [UNREADABLE]
 
   
 
           
 
  Per:   /s/ [UNREADABLE]    
 
           
 
                Abitibi Consolidated Sales
Corporation    
 
           
 
  Per:   /s/ [UNREADABLE]    
 
           
 
           
 
  Per:   /s/ [UNREADABLE]    
 
           

 